ORDER
PER CURIAM.
Danita Ralston (Mother) appeals from the trial court’s judgment terminating her parental rights to her minor child, I.D.L., pursuant to Section 211.447 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended *95opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).